Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 03/19/2021 are acknowledged and have been fully considered.  Claim 10 has been amended.  Claims 1-6 and 15 are cancelled.  Claims 7-14 and 16-18 are pending.  
This is the first Office Action on the merits of the claims.

Election/Restrictions
Applicants' election of Group I, claims 7-9 and 16-18, and the species, SEQ ID No: 13 (Group A – Amino acid sequence of polypeptide having DNase activity), in the reply filed on 03/19/2021 is acknowledged.  Applicant has elected Group I with traverse. Applicants have amended the method of claim 10 to use the composition of claim 7 and cancelled claim 15 (Group III) in the amendments filed on 03/19/2021.  Applicants argue that the ‘common technical feature’ now shared by Groups I and II is ‘a composition comprising a polypeptide having DNase activity and a malodour control component’ and that this feature is not taught by the art cited in the restriction requirement, Gori (WO 2015/155350).  The examiner agrees that Gori does not teach this common technical feature in the instant claims, however Baltsen (WO 2015/181286) does teach the common technical feature shared by Groups I and II.  Baltsen teaches a composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 a posteriori between the inventions of Group I and II and the restriction requirement is made Final. 
In response to applicants' election, claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claims 7-9 and 16-18 are now under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim to foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of the EP16203473.0 application was retrieved by the USPTO from a foreign IP office on 06/12/2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  
The earliest effective U.S. filing date of the instantly claimed invention has been determined to be 12/12/2016, the filing date of the foreign priority document. 

Specification – Objection
The use of the terms ‘florhydral’, ‘helional’, ‘melonal’, ‘cymal’, ‘lyral’ and ‘floral super’, which are trade names or marks used in commerce, has been noted in this application. They should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 9 is objected to because of the following informalities: the claim contains abbreviations ‘P.T. bucinal’.  It is suggested to disclose the full name and abbreviations in parenthesis for the first instance.  Appropriate correction is needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent No. 10,954,497
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,954,497 (reference patent) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '497 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a composition comprising a polypeptide having DNase activity and a surfactant.  The reference claims do not recite a malodor control component.  Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116).  Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 1 recites the DNase has 95% sequence identity to SEQ ID NO: 21, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 2 of SequenceAlignment-4.
Regarding instant claim 17, SEQ ID NO: 21 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132).
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.

U.S. Patent No. 10,781,408
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10, 781,408 (reference patent) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '408 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a composition comprising a polypeptide having DNase activity with a SEQ ID NO: 1 and an adjunct. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 1 recites the DNase with SEQ ID NO: 1, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 4 of SequenceAlignment-4.
Regarding instant claim 17, SEQ ID NO: 1 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 5 also recites the DNase has motif ASXNRSKG.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.

U.S. Patent No. 10,800,997
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10, 781,408 (reference patent) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '408 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a composition comprising a polypeptide having DNase activity with at least 60% identity to SEQ ID NO: 1 and an adjunct. Reference claim 6 recites the sequence identity is at least 70% but less than 100%. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 1 recites the DNase with SEQ ID NO: 1, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 5 of SequenceAlignment-4. Since the reference claims recite the % identity is at least 70% and less than 100% it would be obvious to select a DNase with a sequence of 80% sequence identity to SEQ ID NO: 1 of the reference claims.
Regarding instant claim 17, SEQ ID NO: 1 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 2 also recites the DNase has motif ASXNRSKG.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.

U.S. Patent No. 10,774,293
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,774,293 (reference patent) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '293 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 11 recites a detergent composition comprising a polypeptide having DNase activity with at least 90% identity to SEQ ID NO: 1 and one or more further components. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 1 recites the DNase with SEQ ID NO: 1, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 2 of SequenceAlignment-3.
Regarding instant claim 17, SEQ ID NO: 1 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 1 also recites the DNase has motif ASXNRSKG.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.

U.S. Patent Application No. 16/667,980 
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9 of U.S. Patent Application No. 16/667,980 (reference application).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '980 claims (reference claims) in view of Baltsen anticipates that of the instant claims.
Regarding instant claim 7, reference claim 8 recites a composition comprising a polypeptide having DNase activity and an odor control agent.
Regarding instant claim 8, reference claim 9 recites the odor control agent to be a hydrophobically modified malodor control polymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/238,648 
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent Application No. 16/238,648 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '648 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a composition comprising a polypeptide having DNase activity with at least 90% identity to SEQ ID NO: 1 and an adjunct. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 1 recites the DNase with SEQ ID NO: 1, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 6 of SequenceAlignment-4.
Regarding instant claim 17, SEQ ID NO: 1 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). 
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/500,475 
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent Application No. 16/500,475 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '475 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 5 recites the DNase with SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 8 of SequenceAlignment-4.
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 4 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/500,423 
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent Application No. 16/500,423 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '423 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 11 recites the DNase with SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 9 of SequenceAlignment-4.
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 10 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/500,420 
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent Application No. 16/500,420 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '420 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 5 recites the DNase with SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 10 of SequenceAlignment-4.
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 4 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/500,450 
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent Application No. 16/500,450 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '450 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 5 recites the DNase with at least 80% sequence identity to SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 11 of SequenceAlignment-4.
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 4 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/500,455 
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent Application No. 16/500,455 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '455 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 3 recites the DNase with at least 80% sequence identity to SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 12 of SequenceAlignment-4.
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 2 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 16/500,465 
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent Application No. 16/500,465 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '455 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 3 recites the DNase with at least 60% sequence identity to SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 13 of SequenceAlignment-4.
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 4 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application No. 17/053,080 
Claims 7-9 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent Application No. 17/053,080 (reference application) in view of Baltsen (WO 2015/181286; Pub. Dec. 3, 2015).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '080 claims (reference claims) in view of Baltsen renders obvious that of the instant claims.
Regarding instant claim 7, reference claim 1 recites a cleaning composition comprising a polypeptide having DNase activity and a cleaning component. The reference claims do not recite a malodor control component.
Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see claim 8 on page 116). Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claim 4 on page 116).
Regarding instant claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, Florhydral, Cymal, Helional, lauric aldehyde, Ligustral, Lyral, Melonal, o-anisaldehyde, pino acetaldehyde, P.T. Bucinal, thiophene carboxaldehyde, trans-4-decenal, trans trans 2,4-noadienal, undecyl aldehyde and mixtures thereof (see page 57 line 32 – page 58 line 3).
Regarding instant claim 16, reference claim 5 recites the DNase with SEQ ID NO: 13, which is a 100% match to instant SEQ ID NO: 13. For evidence see Result 1 of SequenceAlignment-5.
Regarding instant claim 17, SEQ ID NO: 13 of the reference claims contains the motif ASTNRSKG (see amino acids 125-132). Reference claim 4 also recites the DNase has ASXNRSKG motif.
Regarding instant claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 lines 29-30, page 47, page 48 lines 3,4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the reference claims and include a malodor control agent selected from the volatile aldehydes taught by Baltsen, and include a malodor binding polymer including PEIs as taught by Baltsen. One of ordinary skill in the art would be motivated to do so because Baltsen teaches its components can reduce malodor and the artisan is combining prior art elements according to known methods to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the terms “florhydral”, “helional”, “melonal”, “cymal”, “lyral” and “floral super” which are trademarks and the use of trademarks to identify or describe a particular material or product does not comply with the requirement of 35 U.S.C 112, second paragraph.  See MPEP 2173.05(u).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names “florhydral”, “helional”, “melonal”, “lyral” and “floral super” are used to identify/describe fragrances and “cymal” is used to identify/describe a detergent, and accordingly, the identification/description is indefinite.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Baltsen (WO 2015/181286; Pub. Dec. 3, 2015) and as evidenced by WO-2015-181286-Seq (Sequence Listing of WO 2015/181286).
Regarding claim 7, Baltsen teaches a detergent composition comprising a polypeptide having DNase activity and an odor control agent (see Baltsen claim 8 on page 116).  Baltsen teaches the use of the compositions for preventing or reducing malodor from a textile (see claims 1,5 on page 116).
Regarding claim 8, Baltsen teaches its composition includes a hydrophobically modified malodor control polymer (HMP) (see Baltsen claim 9 on page 116) and teaches the hydrophobic modification may increase the polymer’s affinity for hydrophobic odors (see pg. 45 lines 4-15 – reads on malodor binding polymer). 
Regarding claim 9, Baltsen teaches the odor control agent to be ‘volatile aldehydes’ (see claim 9 on page 116, see page 54 lines 27 – page 57) and teaches examples of the volatile aldehydes to be 2-ethoxy benzaldehyde, 2-isopropyl-5-methyl-2-hexenal, Adoxal, p-anisaldehyde, Bourgenal, cinnamic aldehyde, Decyl aldehyde, 
Regarding claim 17, Baltsen teaches its compositions can include polypeptides with SEQ ID NO: 5 (see lines 12,13 on page 81).  SEQ ID NO: 5 of Baltsen comprises the motif ASXNRSKG (amino acids 150-157 of Sequence NO: 5 on page 7 of the Sequence File of Baltsen, see WO-2015-181286-Seq on page 7).
Regarding claim 18, Baltsen teaches examples of the HMPs to be polyethyleneimines (PEIs) (see page 45 line 30, page 47, page 48 lines 3,4).
Baltsen anticipates claims 7-9, 17 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Baltsen (WO 2015/181286; Pub. Dec. 3, 2015) as applied to claims 7-9, 17 and 18 above and further in view of Zhou et al., (EheA from Exiguobacterium sp. yc3 is a novel thermostable DNase belonging to HNH endonuclease superfamily, FEMS Microbiology Letters, 362, 23 October 2015) and as evidenced by SequenceAlignment-2 (STIC Search Results, 2021).
Applicant has elected SEQ ID NO: 13 as the species for the amino acid sequence.
Baltsen does not teach its compositions to comprise a polypeptide having DNase activity having at least 80% sequence identity to SEQ ID NO: 13.
Zhou teaches a thermostable DNase isolated from bacteria (see abstract).  Zhou teaches the gene for the DNase has a GenBank Accession Number AJK28734 (see page 4 col.2 para. 2).  The polypeptide encoded by this gene has 85% sequence identity to instant SEQ ID NO: 13.  For evidence see Result 30 of SequenceAlignment-2 on pages 38 and 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Baltsen and substitute the DNase in the compositions of Baltsen with DNase taught by Zhou.  One of ordinary skill would be motivated to do so because Zhou teaches its DNase is thermostable and it is a simple substitution of known element (a DNase) for another to obtain predictable results.


Relevant Art with Prior Filing Date
Sun (WO 2017/059802; Applicant IDS) teaches detergent compositions with a polypeptide having DNase activity (see abstract), use of the compositions for removal of biofilm on textiles (see claim 35 on page 235) and the DNase to have sequence of SEQ ID NO: 21 (see claim 10 on page 224).  SEQ ID NO: 21 of Sun has 100% sequence identity to instant SEQ ID NO: 13 (see Result 1 in SequenceAlignment-1 on pages 20, 21).
Gjermansen (WO 2017/060475; Applicant IDS) teaches detergent compositions with a polypeptide having DNase activity (see abstract), use of the compositions for removal of biofilm on textiles (see claim 35 on page 235) and the DNase to have sequence of SEQ ID NO: 21 (see claim 10 on page 224). SEQ ID NO: 21 of Gjermansen’475 has 100% sequence identity to instant SEQ ID NO: 13 (see Result 2 in SequenceAlignment-1 on pages 21, 22).
Gjermansen (WO 2017/060505) teaches detergent compositions with a polypeptide having DNase activity (see abstract), use of the compositions for removal of malodor (see claim 11 on page 109) and the DNase to have sequence of SEQ ID NO: 15 (see claim 2 on page 108). SEQ ID NO: 15 of Gjermansen’505 has 87% sequence identity to instant SEQ ID NO: 13 (see Result 1697 in SequenceAlignment-1 on pages 1345, 1346).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657